 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,               )       Case No.: EDCR18-270-JGB
11                                           )
                         Plaintiff,          )       ORDER OF DETENTION PENDING
12                                           )       FURTHER REVOCATION
            v.                               )       PROCEEDINGS
13 JEREMY LAMAR MORGAN,                      )       (FED. R. CRIM. P. 32.1(a)(6); 18
                                             )       U.S.C. § 3143(a)(1))
14                                           )
                         Defendant.          )
15                                           )
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the CENTRAL District of
18 CALIFORNIA for alleged violation(s) of the terms and conditions of probation or
19 supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (X)          The defendant has not met his/her burden of establishing by clear and
23                 convincing evidence that he/she is not likely to flee if released under
24                 18 U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (X)     information in the Pretrial Services Report and Recommendation
26            (X)     information in the violation petition and report(s)
27            (X)     the defendant’s nonobjection to detention at this time
28            ()      other:


                                                 1
 1           and/ or
 2 B. () The defendant has not met his/her burden of establishing by clear and
 3        convincing evidence that he/she is not likely to pose a danger to the safety of
 4        any other person or the community if released under 18 U.S.C. § 3142(b) or
 5        (c). This finding is based on the following:
 6           () information in the Pretrial Services Report and Recommendation
 7           () information in the violation petition and report(s)
 8           () the defendant’s nonobjection to detention at this time
 9           () other:
10
11 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: December 30, 2019                       _____________ ___________
                                                     KENLY KIYA KATO
15                                                United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
